Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 12/21/2020, claims 10-15, 17, 30, 31, 35, and 39 have been cancelled and new claims 60-66 have been added.  Claims 1-8, 18-23, 32-34, 36-38, 40-44, and 46-59 have been cancelled previously.  
The status of claims 10-15 has not been indicated in the claims filed 12/21/2020.  The remarks filed on the same date indicate that these claims have been cancelled and the examiner has treated them as such in this action.  All claims must have proper status identifiers in the next communication.    
Claims 9, 16, 24-29, 45, and 60-66 are pending and under current examination as reading on the elected species of polymorph #6 and the elected invention of Group I.  

A terminal disclaimer is on file for US Patent No. 10,098,861.  

All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 60 recites “a pharmaceutically acceptable carrier, excipient, diluent, binder, additive, filler, and lubricant”, implying that the claim reads only on compositions containing each of the above substances, but also recites “or a mixture thereof”, implying that the claim may read on compositions containing any one of the substances noted in the preceding phrase. As such, the claim in internally contradictory and therefore indefinite as one having ordinary skill in the art cannot unambiguously identify which compositions will fall within the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (CrystEngComm Vol 18, pages 5811-5817; publication date: August, 2016).

The claims are examined in view of the species election of polymorph #6.
Martin discloses a polymorph of sodium benzoate they refer to as “form II”.  The X-ray powder diffraction (PXRD) spectrum of Martin’s polymorph form II is disclosed at figure 6 on page 5815.  This spectrum has peaks at reflection angle 2Ɵ of approximately 4.2, 5.6 or 5.9, 6.6, 7.5, 8.4, 9.4, 17.6, 18.6, 22.8, 23.6, 26.6, 27.1, 28.2, 29.4, 30.2, 31.1, 31.3, 32.0, and 34.0.  Given the broad overlap in peaks present in form II disclosed by Martin with the claimed peaks recited in claims 9 and 16, and in view of the variability in laboratory parameters that may lead to discrepancies among peaks observed by different labs, using different equipment to study isoforms generating on different dates, the examiner considers the above sufficient to establish a prima facie case of anticipation with regard to the claimed invention.  The examiner’s position that some variability may exist in the appearance of the XRPD spectrum for the same polymorph is supported in the instant application: The instant specification discloses two figures that demonstrate the XRPD spectrum for polymorph form #6 at figures 16 and 28, drawing sheets 16 and 28; however, peaks that are distinctly present in figure 28 are missing from the spectrum shown in figure 16 (e.g. 17.6, 33.0, 35.7, and 38).  Thus, the same polymorph may exhibit different XRPD pattern among different experiments.

Response to Arguments
Applicant's arguments filed 12/212020 have been fully considered but they are not persuasive. 

On page 8, Applicant argues that it was known in the art that the X-ray diffraction pattern of a polymorph is a distinguishing feature of that polymorph and that different polymorphs have different X-ray diffraction patterns, citing Harmonization stage 6: 941.  Applicant argues that within 0.2 degrees 2theta would reflect the same crystal form but a variance greater than 0.2 degrees 2theta may indicate different crystal forms.  Applicant points to a peak at 3.7 degree and 11.2 degrees that are absent in the prior art. 
The examiner maintains that the preponderance of the evidence supports the position that Martin discloses the same polymorph as claimed in the instant claims.  There is marked overlap in the peaks with only modest variation in degree and, importantly, spectra generated on a different date by a different lab will likely exhibit different peaks.  The examiner’s position that some variability may exist in the appearance of the XRPD spectrum for the same polymorph is supported in the instant application: The instant specification discloses two figures that demonstrate the XRPD spectrum for polymorph form #6 at figures 16 and 28, drawing sheets 16 and 28; however, peaks that are distinctly present in figure 28 are missing from the spectrum shown in figure 16 (e.g. 17.6, 33.0, 35.7, and 38).  Thus, the same polymorph may exhibit different XRPD pattern among different experiments.  Applicant notes two peaks that are absent from Martin’s spectrum; however, the two different spectra generated by Applicant and reported in figures 28 and 16 differ by at least 4 peaks.  


The examiner maintains the opinion that the preponderance of the evidence supports the conclusion that the claimed polymorph is not patentably distinct from the polymorph disclosed by Martin and cited in the rejection above.  The instant specification employs several different methods to make the same polymorph, therefore, the fact that a different method was used does not preclude the possibility that two substances are the same polymorph.  For example, in the instant specification two preparation methods are disclosed for polymorph form #4: In example 4, 2.182 g of commercially available sodium benzoate was placed in a round bottom flask followed by the addition of 4 mL of water then 20 mL of isopropyl alcohol was then added gradually and the resulting suspension was kept stirring for 3 days and filtered to collect the solid thus formed”.  Example 7 discloses that “1-2 mg of either one of the new polymorphic forms #1-3, 5, or 6 disclosed herein was slurried in 0.5 mL of acetonitrile with approximately 6% of water to allow formation of the new polymorphic form #4”.  The examiner considers the evidence on the record to favor the conclusion that the claims embrace Martin’s polymorph due to high overlap in peaks and this outweighs the evidence that they may be different because they are made by different methods, since different methods clearly do not necessarily produce different polymorphs.  


The examiner notes the deletion; however, use of the word “approximately” was only one of several reasons underlying the examiner’s anticipation conclusion.  The rejection is maintained for the reasons set forth in the rejection and response to arguments above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or PXRD) as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 16, 24, 25, 27, 29, 60, 61, 63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (CrystEngComm Vol 18, pages 5811-5817; publication date: August, 2016) in view of Phillips, III et al (US 2001/0044446; publication date: 11/22/2001).

Martin discloses a polymorph of sodium benzoate they refer to as “form II”.  The X-ray powder diffraction (PXRD) spectrum of Martin’s polymorph form II is disclosed at figure 6 on page 5815.  This spectrum has peaks at reflection angle 2Ɵ of approximately 4.2, 5.6 or 5.9, 6.6, 7.5, 8.4, 9.4, 17.6, 18.6, 22.8, 23.6, 26.6, 27.1, 28.2, 29.4, 30.2, 31.1, 31.3, 32.0, and 34.0.  Given the broad overlap in peaks present in form II disclosed by Martin with the claimed peaks recited in claims 9 and 16, and in view of the variability in laboratory parameters that may lead to discrepancies among peaks prima facie case of obviousness with regard to the claimed invention.  The examiner’s position that some variability may exist in the appearance of the XRPD spectrum for the same polymorph is supported in the instant application: The instant specification discloses two figures that demonstrate the XRPD spectrum for polymorph form #6 at figures 16 and 28, drawing sheets 16 and 28; however, peaks that are distinctly present in figure 28 are missing from the spectrum shown in figure 16 (e.g. 17.6, 33.0, 35.7, and 38).  Thus, the same polymorph may exhibit different XRPD pattern among different experiments.  
Martin is silent with respect to formulating their polymorph of sodium benzoate in a composition that also contains one or more of the ingredients recited in instant claim 24; however, formulating sodium benzoate into pharmaceuticals was known in the art at the time the invention was filed:
	Phillips discloses a pharmaceutical composition comprising a glycine level reducing agent that is sodium benzoate and a N-methyl-D-aspartate receptor antagonist (i.e. a neuropharmaceutical; abstract; limitation of instant claims 25 and 61).  The formulation may contain both active agents (para 0042) and be formulated in the conventional manner using one or more physiological carriers or excipients (para 0050; limitations of instant claims 24 and 60).  
It would have been prima facie obvious at the time the invention was filed to use the sodium benzoate polymorph disclosed by Martin in the Phillips’s composition because one having ordinary skill in the art would recognize this substance as a suitable source of sodium benzoate (see MPEP 2144.07 regarding the obviousness of 
With respect to claim 25 and 61, as noted above, the composition may comprise an NMDA antagonist (i.e. a neuropharmaceutical; abstract).
With respect to claim 27 and 63, Phillips discloses that the glycine level reducing agent (i.e. the sodium benzoate) may be administered in doses ranging from 100 - 500 mg/kg (para 0040) and the NMDA antagonist (i.e. neuropharmaceutical) may be administered in amounts up to 10 mg/kg (para 0046).  The ratio implicit in these ranges in amount sodium benzoate and neuropharmaceutical overlaps with the range for ratio of sodium benzoate to neuropharmaceutical recited in claim 9.  Please refer to MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  
With regard to instant claims 29 and 65, the composition disclosed by Phillips is a pharmaceutical composition.  

Claims 26, 28, 45, 62, 64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (CrystEngComm Vol 18, pages 5811-5817; publication date: August, 2016) and Phillips, III et al (US 2001/0044446; publication date: 11/22/2001), as applied to claims 9-12, 14, 16, 17, 24, 25, 27, and 29 above, and further in view of Neary et al. (US 2015/0045312; publication date: 02/12/2015).  

The relevant disclosures of Martin and Phillips are set forth above.  As noted above, Phillips discloses that sodium benzoate can be combined with an NMDA 
Neary discloses that clozapine is known for treatment of autism (0077).  
With regard to claims 26, 28, 62, and 64, it would have been prima facie obvious to combine clozapine with Phillips composition because they are both known for the same purpose of treating autism.  Please refer to MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus, the cited prior art renders obvious compositions containing clozapine as required by instant claims 26 and 28.  
With regard to instant claims 45 and 66, as noted above, Martin and Phillips render obvious a composition comprising sodium benzoate and clozapine.  The examiner considers it a matter of routine for one having ordinary skill in the art to optimize the quantity of each agent to achieve therapeutic efficacy.  As noted above, Phillips discloses adding excipients (0050), and Phillips discloses dosage forms such as tablets or capsules which are solid (0051).  

Response to Arguments
Applicant's arguments filed 12/212020 have been fully considered but they are not persuasive. 


The examiner maintains the obviousness conclusion for the reasons detailed in the response to arguments following the rejection of the claims under 35 USC 102, above.  

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617